                        Case 19-01298-MAM       Doc 452     Filed 09/15/20    Page 1 of 3




         ORDERED in the Southern District of Florida on September 15, 2020.




                                                            Mindy A. Mora, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov
        In re:                                                     Case No. 18-16248-BKC-MAM
                                                                   Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                    /
        ROBERT C. FURR not individually but                        ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
                 Plaintiff,
        v.
        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES,
        et al.
                 Defendants.
                                                        /

                 ORDER SCHEDULING FINAL PRETRIAL CONFERENCE AND TRIAL
                 Case 19-01298-MAM         Doc 452     Filed 09/15/20      Page 2 of 3




       THIS MATTER came before the Court sue sponte on September 9, 2020 at 11:00 a.m.

to schedule a Final Pretrial Conference and Trial. The Court having reviewed the pleadings in

the case and having heard arguments of counsel, it is hereby,

       ORDERED, as follows:

       1.        The Pretrial Conference currently scheduled for September 16, 2020 at 10:00 a.m.

is hereby CANCELLED and continued to October 7, 2020 at 4:00 p.m. (the “Continued

Pretrial Conference”) by TELEPHONE through CourtSolutions LLC. All parties in interest

must arrange to appear telephonically by registering with CourtSolutions one of two ways: (i)

online (at https://www.court-solutions.com/SignUp) or (ii) by telephone at (917) 746-7476. A

reservation to participate in the Hearing is required. Participants must register with

CourtSolutions no later than 3:00 p.m. at least one full business day prior to the date of the

hearing.

       2.        The deadlines set forth in paragraph 2 (disclosures), 3 (discovery), 4 (joint pretrial

stipulation), 7 (documents required before trial), and 10 (dispositive motions) of the Court’s

Order Setting Filing and Disclosure Requirements for Pretrial and Trial [ECF No. 4] shall be

calculated based on the Continued Pretrial Conference Date.

       3.        The deadlines set forth in Paragraphs 1(a) (right to jury trial; waiver) and (1)(b)

(objection to entry of final orders and judgments by the bankruptcy court; consent) of the Order

Setting Filing and Disclosure Requirements for Pretrial and Trial [ECF No. 4] are not extended

by this order.

       4.        All other provisions of the Order Setting Filing and Disclosure Requirements for

Pretrial and Trial [ECF No. 4] remain in full force and effect to the extent not inconsistent with

this Order.



                                                   2
                Case 19-01298-MAM          Doc 452     Filed 09/15/20     Page 3 of 3




         5.         On or before September 23, 2020, the Adversary Defendant(s) must serve an

expert report pursuant to Fed R. Bankr. P. 7026(A)(2)(B) for any Proposed Expert(s) they intend

to call at trial.

         6.         On or before September 30, 2020, any Proposed Expert(s) that has/have served

expert report(s) pursuant to paragraph 3 of this Order shall be made available to the Trustee for a

deposition.

         7.         Trial in this adversary proceeding shall begin on October 28, 2020 at 10:00

a.m.

                                                 ###

Submitted by:

Jesus M. Suarez, Esq.
Counsel for the Plaintiff
Genovese Joblove & Battista, P.A.
100 SE 2nd Street, Suite 4400
Miami, FL 33131
Tel: (305) 349-2300
Email: jsuarez@gjb-law.com

[Attorney Suarez shall serve a copy of this Order to all interested parties and file a certificate of
service]




                                                  3
